                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 JAMES LEGGETT,                              )
                                             )
        Plaintiff,                           )
                                             )        NO. 3:19-cv-00110
v.                                           )
                                             )        JUDGE CAMPBELL
 WESTERN EXPRESS INC, et al.,                )        MAGISTRATE JUDGE NEWBERN
                                             )
        Defendants.                          )

                                            ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 23) recommending that the Court grant Defendant’s Motion to Dismiss (Doc. No. 15).

The Magistrate Judge recommends that Defendant’s motion to dismiss be granted with respect to

Plaintiff’s federal claim, that his claims under the FLSA be dismissed without prejudice, and that

his other federal claims be dismissed with prejudice. The Magistrate Judge further recommends

that the Court decline to exercise supplemental jurisdiction over any remaining state-law claims

and, accordingly, that any state-law claims be dismissed without prejudice.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 23 at 11). The Report

and Recommendation was filed on January 6, 2020.                Objections to the Report and

Recommendation were due no later than January 20, 2020. Plaintiff did not file objections within

the required timeframe but instead filed objections two months later on March 6, 2020. (Doc. No.

26). Although the objections to the Report and Recommendation were filed late, the Court has

considered Plaintiff’s objections.
       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de novo

any portion of a report and recommendation to which a specific objection is made. United States

v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient.

See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009). Thus, “only those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)).

In conducting the review, the court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Plaintiff’s objections do not raise any specific objections to the Report and

Recommendation. Nor do the objections plausibly state any reason the claims should not be

dismissed as recommended by the Magistrate Judge.

       The Court has reviewed the Report and Recommendation (Doc. No. 23) and Plaintiff’s

objections and concludes the Report and Recommendation should be ADOPTED and

APPROVED. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 15) is GRANTED. In

light of the ruling on Defendants' Motion, Plaintiff’s opposing Motion to Not Dismiss (Doc. No.

17) is DENIED.        Plaintiff’s FLSA and state-law claims are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s other federal claims are DISMISSED WITH PREJUDICE.

       This Order shall constitute the final judgment in this case under Fed. R. Civ. P. 58.

       It is so ORDERED.




                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     2
